*725ORDER
PER CURIAM.
Appellant, Hallie Robinson, was convicted by a jury of second degree robbery and received fifteen years imprisonment as a prior and persistent offender. Appellant’s conviction and sentence were affirmed on direct appeal. State v. Robinson, 735 S.W.2d 80 (Mo.App., E.D.1987). Appellant now appeals the denial of his Rule 27.26 motion after an evidentiary hearing claiming ineffective assistance of counsel based on counsel’s alleged failure to allow appellant to testify at trial. We have reviewed this allegation and the entirety of the record on which it is based and we do not find the motion court’s findings and conclusions to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would have no precedential value and affirm pursuant to Rule 84.16(b).